UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K/A AMENDMENT NO. 1 x Annual Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2009 OR o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-49892 PACIFIC STATE BANCORP (Exact name of Registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 61-1407606 (I.R.S. Employer Identification No.) 1899 W. March Lane Stockton, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(209) 870-3214 Securities registered pursuant to Section 12(b) of the Act: Title of each class:Name of each exchange on which registered: Common Stock, no par valueThe NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes [] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or informationstatements incorporated by reference to Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act.
